Title: To James Madison from John Gavino, 21 September 1801 (Abstract)
From: Gavino, John
To: Madison, James


21 September 1801, Gibraltar. No. 72. Reports that contrary winds have delayed his previous dispatch. On 19 Sept. the George Washington and the Peace and Plenty arrived; they are now departing with merchant vessels. Spanish privateers “who pretend to Blocade this Port” fired at the Peace and Plenty off Tarifa. States that on 19 Sept. the vice-admiralty court at Gibraltar condemned the schooner Charlott with its cargo; there is no verdict yet on the Apollo. On “saturday last” a Greek vessel arrived from Tripoli with letters from the pasha to his admiral and a “Christian Passenger,” who is said to be a messenger from the pasha to the governor of Tetuán; suspects his mission relates to the trapped Tripolitan cruisers.
 

   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp.


   A full transcription of this document has been added to the digital edition.
